Citation Nr: 0727997	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-25 999	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a vascular condition secondary to heart catheterization.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left leg condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The appellant had active duty for training from May 1960 to 
January 1961. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Little Rock, Arkansas, wherein the RO denied compensation 
under 38 C.F.R. § 1151 for a left leg condition and for a 
vascular condition secondary to heart catheterization.


FINDING OF FACT

The appellant's VA treatment did not include any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or an unforeseeable 
event.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
vascular condition secondary to heart catheterization are not 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.358 (2006).

2.  The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a left 
leg condition are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
appellant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of the October 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  It is unclear from the record whether the 
appellant was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letter noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
appellant was informed of additional information needed to 
substantiate his left leg claim at the January 2004 RO 
hearing.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  The notice 
letter did not inform the appellant of the laws pertaining to 
disability ratings or effective dates.  However, because the 
instant decision denies the appellant's claims, no rating or 
effective date will be assigned.  As such, there is no 
prejudice to the appellant.  The letter containing the 
appropriate VCAA notice was issued prior to the August 2003 
unfavorable AOJ decision that is the basis of this appeal.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal

With regard to the duty to assist, the Board finds that VA 
has done everything required to assist the appellant with 
respect to his claim for benefits.  The claims file contains 
the appellant's statements in support of his claim, including 
the January 2004 RO hearing transcript.  The claims folder 
also contains a statement from his private physician D. S. 
Q., MD.  Also associated with the claims folder are the 
appellant's private treatment records regarding the left leg 
claim.  Additionally, the appellant received a VA examination 
and opinion to address his claims.  Thus, the Board finds 
that VA has satisfied the duty to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
or notify him in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, the Board will proceed to consider the merits of 
the claims.  

Discussion

1151 Claims 

The appellant is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  He contends that the VA treatment 
received in January 2002 and March 2002 was faulty resulting 
in a left leg condition and a vascular condition secondary to 
heart catheterization.  Specifically, he contends that the VA 
punctured an artery when performing a heart catheterization, 
and did not timely address a hematoma resulting in gangrene 
of the left leg, requiring surgical debridement and leaving a 
scar.  

In analyzing claims under 38 U.S.C.A. § 1151, it is important 
to note that the law underwent revision effective October 1, 
1997.  In this case, the appellant filed his § 1151 claim in 
August 2002.  Accordingly, the post-October 1, 1997, version 
of the law and regulation must be applied.  See VAOPGCPREC 
40-97.

In pertinent part, the current version of 38 U.S.C. § 1151 
reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In order to demonstrate a "qualifying additional 
disability," compensable under 38 U.S.C.A. § 1151 the 
evidence must reveal that such disability was not the result 
of the appellant's willful misconduct.  Here there is no 
showing of willful misconduct and therefore this requirement 
is satisfied.  

It is also required that the claimed disability be caused by 
VA hospital care, medical or surgical treatment, or 
examination furnished the appellant under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In the present case it 
is undisputed that the appellant was provided VA medical care 
after an all-terrain vehicle accident in January 2002 and for 
a heart catheterization in March 2002.

In order to qualify for VA benefits, the evidence must also 
show a current disability.  38 U.S.C.A. § 1141; 38 C.F.R. 
§ 3.303.  The outpatient clinical records reflect an instance 
of gangrene treated in January 2002 and an instance of 
bleeding from a groin wound in March 2002 which have since 
healed, leaving scars.  VA examination in July 2003 revealed 
a slightly tender scar in the right groin area, and a non-
tender scar on the left lower leg.  No current vascular 
disability relating to either procedure has been identified.

The competent evidence fails to establish any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or an 
unforeseeable event, in treating the appellant.  The VA 
examiner in July 2003 expressly found that all procedures 
were handled in a manner consistent with those provided by a 
reasonable and competent physician.  No other competent 
evidence of record refutes such opinion.  The appellant 
himself has expressed the belief that his problems are due to 
VA carelessness.  Lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)..  

Therefore, the record fails to show a "qualifying additional 
disability" due to VA fault or an unforeseeable event.  

In conclusion, the evidence of record does not show any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or an unforeseeable 
event on the part of VA in treating the appellant.  For this 
reasons, a grant of compensation pursuant to 38 U.S.C.A. 
§ 1151 is not permissible here.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
vascular condition secondary to heart catheterization is 
denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left leg condition is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


